Citation Nr: 1341246	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2006 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia and hypersensitivity vasculitis.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for brittle diabetes and a pancreatic disability.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability, to include depression, anxiety, panic disorder, and amnestic disorder.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) from August 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the August 2007 decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for eosinophilia, hypersensitivity vasculitis, brittle diabetes and a pancreatic disorder, major depression, anxiety, panic disorder, and amnestic disorder due to treatment received at the VA Puget Sound Health Care System in 2001.  In the November 2008 decision, the RO granted a TDIU, effective December 8, 2006.

The Veteran testified before the undersigned at a July 2012 videoconference hearing at the RO.  A transcript of that hearing has been associated with her claims folder.

The Board notes that a timely substantive appeal (VA Form 9) was not submitted with respect to the Veteran's appeal for an earlier effective date for the grant of a TDIU.  However, a statement of the case was issued with respect to this issue in May 2012, the Veteran and her representative have subsequently indicated a desire to further pursue this issue, the agency of original jurisdiction (AOJ) certified this issue to the Board, and this issue was identified by the undersigned as being on appeal at the July 2012 hearing.  Thus, since both the AOJ and the Board have taken actions that would lead the Veteran to believe that the issue of entitlement to an earlier effective date for the grant of a TDIU is on appeal, the Board will accept jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37, (2009); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2013, subsequent to the issuance of a statement of the case and a supplemental statement of the case in May 2012, the Veteran submitted additional evidence relevant to the issues on appeal.  This evidence includes letters from Clyde Addison, M.D. dated in June 2007 and November 2008 and a February 2012 "Discharge Application: Total and Permanent Disability" form submitted to the U.S. Department of Education.  These documents are not listed in any statement of the case or supplemental statement of the case that has been issued during the appeal period.
 
The Veteran indicated that she did not waive AOJ consideration of the additional evidence and that she wanted her claims remanded to the AOJ for initial consideration of the additional evidence.  Therefore, the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Moreover, a medical opinion from a psychiatrist is still necessary with respect to the Veteran's claimed psychiatric disability.  Thus, she shall be afforded a VA psychiatric examination upon remand in order to obtain the necessary opinion.  

Also, the appeal for an earlier effective date for the grant of a TDIU is inextricably intertwined with the 1151 claims currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist to determine whether any current psychiatric disability was caused or aggravated by her reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment).  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA or VBMS systems, must be sent to the examiner for review.  

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since October 2006), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment) caused or aggravated her current psychiatric disability.  

If any current psychiatric disability was aggravated by the reaction to Dilantin, the examiner shall also specify the baseline severity of the psychiatric disability and the extent of the permanent, measurable increase in its severity due to the reaction to Dilantin (and resulting hypersensitivity vasculitis, eosinophilia, and prednisone treatment).

In formulating the above opinion, the examiner shall consider all relevant facts pertaining to the Veteran's reaction to Dilantin in 2001 (including the facts as set forth in the Board's October 2012 letter to Dr. Multach) and shall specifically acknowledge and comment on all psychiatric disabilities diagnosed since October 2006.  

The examiner must provide reasons for each opinion given.

2.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the letters from Dr. Addison dated in June 2007 and November 2008, the February 2012 "Discharge Application: Total and Permanent Disability" form submitted to the U.S. Department of Education, and all additional relevant evidence received since the May 2012 statement of the case and supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims. 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


